Exhibit 10.1

Acceleration of Certain Unvested Stock Options

On December 16, 2005, the Board of Directors of the Company approved the
acceleration of the vesting of certain unvested and “out-of-the-money” stock
options that had an exercise price per share equal to or greater than $22.00,
all of which were previously granted under the Company’s stock option plans and
that were outstanding on December 16, 2005. Options to purchase approximately
21 million shares of common stock, or approximately 49% of the Company’s total
outstanding unvested options on December 16, 2005, were subject to the
acceleration. The options accelerated excluded options previously granted to
certain persons, including all of the executive officers and the Board of
Directors of the Company.

In addition, in order to prevent unintended personal benefits, the acceleration
was accompanied by restrictions imposed on any shares purchased through the
exercise of accelerated options. Those restrictions will prevent the sale of any
such shares prior to the date such shares would have originally vested had the
optionee been employed on such date (whether or not the optionee is actually an
employee at that time).

The purpose of the acceleration was to enable the Company to avoid recognizing
compensation expense associated with these options in future periods in its
Consolidated Statements of Operations pursuant to Financial Accounting Standards
Board Statement No. 123R. Under FAS No. 123R, the Company will apply the expense
recognition provisions relating to stock options beginning in the first quarter
of fiscal 2006. In approving the acceleration, the Board considered its impact
on future financial results, stockholder value and employee retention. The
Company believes that the acceleration is in the best interest of stockholders
as it will reduce the Company’s reported compensation expense in future periods
in light of these accounting regulations. The acceleration of the vesting of
these options will not result in a charge to the Company’s expenses in the
Consolidated Statements of Operations in 2005.

It is possible that changes in the interpretations of existing accounting
standards or the adoption of new accounting standards could cause the ultimate
accounting of the Company’s options to vary from the Company’s current
expectations.

Amendment of Employee Stock Purchase Plan

In addition, on December 16, 2005, the Board of Directors amended the Company’s
1999 Employee Stock Purchase Plan (the “ESPP”) to eliminate the ability of a
participant under the ESPP to increase the rate of his/her payroll deductions
during any offering period. This change will be effective beginning with the
offering period commencing on February 1, 2006.

